

115 HR 1697 IH: Israel Anti-Boycott Act
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1697IN THE HOUSE OF REPRESENTATIVESMarch 23, 2017Mr. Roskam (for himself, Mr. Vargas, Mr. Zeldin, and Mr. Sherman) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Export Administration Act of 1979 to include in the prohibitions on boycotts against
			 allies of the United States boycotts fostered by international
			 governmental organizations against Israel and to direct the Export-Import
			 Bank of the United States to oppose boycotts against Israel, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Israel Anti-Boycott Act. 2.FindingsCongress finds the following:
 (1)The United Nations Human Rights Council (in this section referred to as the UNHRC) has long targeted Israel with systematic, politically motivated assaults on its legitimacy designed to stigmatize and isolate Israel internationally.
 (2)The UNHRC maintains a permanent agenda item known as Item 7 to ensure that Israel will be criticized at every gathering of the UNHRC. (3)At its 31st session on March 24, 2016, the UNHRC targeted Israel with a commercial boycott, calling for the establishment of a database, such as a blacklist, of companies that operate, or have business relations with entities that operate, beyond Israel’s 1949 Armistice lines, including East Jerusalem.
 (4)At its 32nd session in March 2017, the UNHRC is considering a resolution pursuant to agenda item 7 to withhold assistance from and prevent trade with territories occupied since 1967, including East Jerusalem, the West Bank, and the Golan Heights, stating that businesses that engage in economic activity in those areas could face could face civil or criminal legal action.
 (5)For a half century, Congress has combated anti-Israel boycotts and other discriminatory activity under the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), under part VI of title X of the Tax Reform Act of 1976 (Public Law 94–455; 90 Stat. 1649) (commonly referred to as the Ribicoff Amendment), in free trade agreements with Bahrain and Oman, and in Saudi Arabia’s accession negotiations to the World Trade Organization.
 (6)The recent action of the UNHRC is reminiscent of the Arab League Boycott, which also called for the establishment of a blacklist and promoted a primary, as well as a secondary and tertiary, boycott against Israel, targeting United States and other companies that trade or invest with or in Israel, designed to harm Israel, any business operating in, or doing business with, Israel, or companies that do business with companies operating in Israel.
 (7)Congress recently passed anti-boycott, divestment, and sanctions measures in the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4201 et seq.) and section 909 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4452), which establish, among other things—
 (A)the opposition of the United States to actions to boycott, divest from, or sanction Israel; (B)requirements that the United States utilize trade negotiations to combat state-led or international governmental organization-led actions to boycott, divest from, or sanction Israel; and
 (C)reporting requirements regarding the actions of foreign countries or international organizations that establish barriers to trade or investment for United States companies in or with Israel.
 3.Statement of policyCongress— (1)opposes the United Nations Human Rights Council resolution of March 24, 2016, which urges countries to pressure their own companies to divest from, or break contracts with, Israel, and calls for the creation of a blacklist of companies that either operate, or have business relations with entities that operate, beyond Israel’s 1949 Armistice lines, including East Jerusalem;
 (2)views such policies as actions to boycott, divest from, or sanction Israel; and (3)in order to counter the effects of actions to boycott, divest from, or sanction Israel, encourages full implementation of the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296; 128 Stat. 4075) through enhanced, governmentwide, coordinated United States-Israel scientific and technological cooperation in civilian areas such as with respect to energy, water, agriculture, alternative fuel technology, civilian space technology, and security.
			4.Additional prohibitions relating to foreign boycotts under Export Administration Act of 1979
 (a)Declaration of policySection 3(5) of the Export Administration Act of 1979 (50 U.S.C. 4602(5)) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) is amended—
 (1)by amending subparagraph (A) to read as follows:  (A)to oppose—
 (i)restrictive trade practices or boycotts fostered or imposed by foreign countries, or requests to impose restrictive trade practices or boycotts by foreign countries, against other countries friendly to the United States or against any United States person; and
 (ii)restrictive trade practices or boycotts fostered or imposed by any international governmental organization against Israel or requests to impose restrictive trade practices or boycotts by any international governmental organization against Israel;; and
 (2)in subparagraph (B), by striking which have the effect and all the follows and inserting the following:  which have the effect of furthering or supporting—(i)restrictive trade practices or boycotts fostered or imposed by any foreign country, or requests to impose restrictive trade practices or boycotts by any foreign country, against a country friendly to the United States or against any United States person; and
 (ii)restrictive trade practices or boycotts fostered or imposed by any international governmental organization against Israel or requests to impose restrictive trade practices or boycotts by any international governmental organization against Israel; and.
 (b)Foreign boycottsSection 8 of the Export Administration Act of 1979 (50 U.S.C. 4607) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) is amended—
 (1)in subsection (a)(1)— (A)in the matter preceding subparagraph (A)—
 (i)by inserting , or request to impose any boycott by a foreign country, after a foreign country; (ii)by inserting , or support any boycott fostered or imposed by any international governmental organization against Israel or request to impose any boycott by any international governmental organization against Israel after pursuant to United States law or regulation;
 (B)in subparagraph (A), by inserting or international governmental organization (as the case may be) after of the boycotting country; and (C)in subparagraph (D)—
 (i)by inserting , or requesting the furnishing of information, after Furnishing information; and (ii)by inserting or with the international governmental organization (as the case may be) after in the boycotting country; and
 (2)in subsection (c)— (A)by inserting , or requests to impose restrictive trade practices or boycotts by foreign countries, after foreign countries; and
 (B)by inserting or restrictive trade practices or boycotts fostered or imposed by any international governmental organization against Israel or requests to impose restrictive trade practices or boycotts by any international governmental organization against Israel before the period at the end.
 (c)Violations of section 8(a)Section 11 of the Export Administration Act of 1979 (50 U.S.C. 4610) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) is amended—
 (1)in subsection (a), by inserting or (j) after subsection (b); and (2)by adding at the end the following:
					
 (j)Violations of section 8(a)Whoever knowingly violates or conspires to or attempts to violate any provision of section 8(a) or any regulation, order, or license issued thereunder shall be fined in accordance with section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705)..
 (d)Definition of international governmental organizationSection 16 of the Export Administration Act of 1979 (50 U.S.C. 4618) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) is amended—
 (1)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and (2)by inserting after paragraph (6) the following:
					
 (7)the term international governmental organization includes the United Nations and the European Union;. (e)Effective dateThe amendments made by this section take effect on the date of the enactment of this Act and apply with respect to actions described in section 8(a) of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) taken or knowingly agreed to be taken on or after such date of enactment.
 (f)ImplementationThe President shall implement the amendments made by this section by exercising the authorities of the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
 5.Policy of the United States relating to boycott of Israel under Export-Import Bank Act of 1945Section 2(b)(1)(B) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)(B)) is amended in the sixth sentence by inserting after child labor), the following: or opposing policies and actions that are politically motivated and are intended to penalize or otherwise limit commercial relations specifically with citizens or residents of Israel, entities organized under the laws of Israel, or the Government of Israel,.
		6.Definitions
 (a)In generalIn this Act: (1)Actions to boycott, divest from, or sanction IsraelThe term actions to boycott, divest from, or sanction Israel has the meaning given that term in section 102(b)(20)(B) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4201(b)(20)(B)).
 (2)International governmental organizationThe term international governmental organization includes the United Nations and the European Union. (3)Politically motivatedThe term politically motivated means actions to impede or constrain commerce with Israel that are intended to coerce political action from or impose policy positions on Israel.
 (b)Rule of constructionNothing in this section shall be construed to alter the established policy of the United States or to establish new United States policy concerning final status issues associated with the Arab-Israeli conflict, including border delineation, that can only be resolved through direct negotiations between the parties.
			